Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
As per the instant Application having Application number 16/856,111, the examiner acknowledges the applicant's submission of the Election filed on 12/7/2021.  
Group I, claims 1-19 has been elected without traverse in the reply filed on 12/7/2021. Claims 1-19 are pending in the application and claim 20 has been canceled as indicated below (see Examiner’s Amendment Section).

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 4/23/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard B. Taylor (Reg. No. 50,376) on 1/28/2022.
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 been cancelled.
The pending claims have been amended as follows:

(Currently Amended)	A memory system comprising: 
multiple memory dies configured to output data of 
a controller in communication with the multiple memory dies through multiple channels, and configured to:
perform a correlation operation on the read request so that the multiple memory dies interleave and output target data corresponding to the read request through the multiple channels,
determine a pending credit using a result of the correlation operation, and
read, from the multiple memory dies, the target data corresponding to the read request and additional data stored in a same storage unit as the target data, based on a type of the target data corresponding to the read request and the pending credit.

2. (Currently Amended)	The memory system of claim 1, wherein:
each of the multiple memory dies comprises multiple blocks each comprising multiple pages each comprising multiple sections each comprising multiple memory cells and a page buffer configured to cache data read from the multiple blocks, in page units, and
each of the multiple memory dies outputs data in section units or page units from the page buffer in response to the read request.

3. (Original)	The memory system of claim 2, 
wherein the controller determines the pending credit based on whether a previous correlation operation has been performed prior to selection timing, 
wherein the selection timing indicates the time at which candidate read requests are selected as a target of the correlation operation among a plurality of base read requests.

4. (Original)	The memory system of claim 3, 
wherein if the candidate read request is a read request of a section unit, when processing the candidate read request, the controller reads, from the multiple memory dies, the target data corresponding to the candidate read request and the additional data stored in the same storage unit based on a type of the target data corresponding to the candidate read request and the pending credit at a processing timing, which is a time at which the candidate read request is processed, and
wherein the storage unit is a page.

5. (Original)	The memory system of claim 4, wherein when the candidate read request is a read request of a section unit and the target data corresponding to the candidate read request is sequential data that is read-requested through an internal operation, the controller:
reads the target data corresponding to the candidate read request and the additional data together from the same page when the pending credit at the processing timing is a first reference value or more, and
reads only the target data corresponding to the candidate read request 

6. (Original)	The memory system of claim 5, wherein when the candidate read request is a read request of a section unit and the target data corresponding to the candidate read request is random data that is read-requested through an internal operation or data that is read-requested by a host, the controller reads only the target data corresponding to the candidate read request.

7. (Currently Amended)	The memory system of claim 4, wherein the controller is further configured to determine whether to perform the correlation operation on the candidate read request selected at the selection timing, based on a type of target data corresponding to the candidate read request selected at the selection timing and the pending credit at the selection timing.

8. (Original)	The memory system of claim 7, wherein when the target data of the candidate read request selected at the selection timing is data that is read-requested through an internal operation or random data that is read-requested by a host, the controller performs the correlation operation on the candidate read request selected at the selection timing when the pending credit at the selection timing is the second reference value or more.


decreases the pending credit when at least one of the multiple memory dies is in an idle state at the selection timing,
increases the pending credit when a previous candidate read request is processed without the correlation operation prior to the selection timing,
increases the pending credit when the previous correlation operation succeeded and decreases the pending credit when the previous correlation operation failed, and
resets the pending credit to an initial value when the candidate read request is not selected for a reference time or more after the determining of whether to perform the correlation operation.

10. (Currently Amended)	The memory system of claim 7, wherein the controller comprises:
an input buffer configured to temporarily store the base read request;
an output buffer  configured to temporarily store data to be output to the host;
input/output (I/O) buffer control circuitry configured to select the candidate read request by monitoring states of the input buffer and the output buffer;
monitoring circuitry configured to monitor operating states of the multiple memory dies;
correlation circuitry configured to determine whether  a correlated read request before a non-correlated read request;
pending credit determining circuitry configured to determine the pending credit in response to operations of the I/O buffer control circuitry, the monitoring circuitry and the correlation circuitry;
read mode selection circuitry configured to select a read mode based on a type of target data corresponding to the outputted read request and the pending credit at a time of outputting the read request when the outputted read request is a read request of a section unit; and
operation control circuitry configured to identify a target address for the outputted read request and transmit the target address to the multiple memory dies through the multiple channels by applying the selected read mode.

11. (Original)	An operating method of a memory system comprising multiple memory dies capable of outputting data of different sizes in response to a read request, the operating method comprising:
performing a correlation operation on the read request so that the multiple memory dies interleave and output target data corresponding to the read request through multiple channels, 
determining a pending credit using a result of the correlation operation; 
reading, from the multiple memory dies, target data corresponding to the read request and additional data stored in a same storage unit as the target data, based on a type of the target data corresponding to the read request and the pending credit.

12. (Currently Amended)	The operating method of claim 11, wherein:
each of the multiple memory dies comprises multiple blocks each comprising multiple pages each comprising multiple sections each comprising multiple memory cells and a page buffer configured to cache data read from the memory cells in page units, and
each of the multiple memory dies outputs the read data in section units or page units from the page buffer in response to the read request.

13. (Original)	The operating method of claim 12, 
wherein in the determining, the pending credit is determined based on whether a previous correlation operation has been performed prior to selection timing, whether the previous correlation operation was successful, and operating states of the multiple memory dies at the selection timing, 
wherein the selection timing indicates the time at which candidate read requests are selected as a target of the correlation operation among a plurality of base read requests.


wherein in the reading, when the candidate read request is a read request of a section unit, when the candidate read request is processed, the target data corresponding to the candidate read request and the additional data stored in the same storage unit are read together from the multiple memory dies based on a type of the target data corresponding to the candidate read request and the pending credit at a processing timing, which is a time at which the candidate read request is processed, and
wherein the storage unit is a page.

15. (Original)	The operating method of claim 14, wherein the reading comprises:
reading the target data corresponding to the candidate read request and the additional data together from the same page when the pending credit at the processing timing is a first reference value or more when the candidate read request is a read request of a section unit and the target data corresponding to the candidate read request is sequential data that is read-requested through an internal operation;
reading only the target data corresponding to the candidate read request when the pending credit at the processing timing is less than the first reference value when the candidate read request is a read request of a section unit and the target data corresponding to the candidate read request is sequential data that is read-requested through an internal operation; and
reading only the target data corresponding to the candidate read 

16. (Original)	The operating method of claim 14, further comprising determining whether to perform the correlation operation on the candidate read request selected at the selection timing, based on a type of data corresponding to the candidate read request selected at the selection timing and the pending credit at the selection timing.

17. (Original)	The operating method of claim 16, wherein the performing of the correlation comprises: performing the correlation operation on the candidate read request selected at the selection timing when the target data of the candidate read request selected at the selection timing is data that is read-requested through an internal operation or random data that is read-requested by a host and when the pending credit at the selection timing is the second reference value or more.

18. (Original)	The operating method of claim 13, wherein the determining comprises:
decreasing the pending credit when at least one of the multiple memory dies is in an idle state at the selection timing;
increasing the pending credit when a previous candidate read request 
increasing the pending credit when the previous correlation operation succeeded;
decreasing the pending credit when the previous correlation operation failed; and
	resetting the pending credit to an initial value when the candidate read request is not selected for a reference time or more after the determining of whether to perform the correlation operation.

19. (Original)	The operating method of claim 15, further comprising:
identifying, in a first transmission operation, a target address for a read request correlated due to a success of the correlation operation and transmitting the target address to the multiple memory dies through the multiple channels;
receiving, in a first receiving operation, data corresponding to the correlated read request in an interleaving manner through the multiple channels after the first transmission operation;
identifying, in a second transmission operation, a target address for a read request not correlated due to a failure of the correlation operation and transmitting the target address to the multiple memory dies;
receiving, in a second receiving operation, from the multiple memory dies, data corresponding to the not-correlated read request after the second transmission operation; and


20. (Canceled)	


RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Rotithor et al. (US 2007/0005934) teaches “The invention relates generally to chipset prefetchers and, more particularly, to an apparatus and a method of prefetching from a memory device having interleaved channels that detects workload strides and intelligently injects prefetches without incurring additional page misses.” (par. 0002; see pars. 0025-0026 and 0035).
Jereczek et al. (US 2019/0042409) teaches “FIGS. 3A to 3C, an embodiment of a method 30 of managing memory may include identifying a group of objects based on a common object structure at block 31, and allocating the group of objects to two or more memory channels based on interleave set information at block 32. Some embodiments of the method 30 may include identifying an alignment field of the common object structure at block 33, and allocating the group of objects to start the alignment field for each object on a different one of the two or more memory channels at block 34. For example, the method 30 may include adding padding to each object to align the alignment field to start on the different one of the two or more memory channels at block 35. Some embodiments of the method 30 may further include accessing the group of objects with two or more of the memory channels at block 36 (e.g., multiple memory channels). For example, the method 30 may include accessing the group of objects with one or more of multi-threaded access, prefetch access, and vector instruction access at block 37. In any of the embodiments herein, the two or more memory channels may include NVM channels at block 38 (e.g., NVDIMM channels),” (par. 0017; figs. 3A and 3B and related text).
Lin et al. (US 9,135,192) teaches “a command recording module that records the order of read commands received from the host; b) a command reordering module that modifies the order of 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-19 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of comprising “multiple memory dies configured to output data of different sizes in response to a read request; and a controller in communication with the multiple memory dies through multiple channels, and configured to: perform a correlation operation on the read request so that the multiple memory dies interleave and output target data corresponding to the read request through the multiple channels, determine a pending credit using a result of the correlation operation, and read, from the multiple memory dies, the target data corresponding to the read request and additional data stored in a same storage unit as the target data, based on a type of the target data corresponding to the read request and the pending credit.”
Independent claim 11 is allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-10 and 12-19 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



January 31, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135